Per Curiam.
Respondent, who was admitted to the Bar in the Second Judicial Department in May, 1935, is charged with failing and neglecting to prosecute a probate proceeding after having filed a petition for probate of a will in which he was named executor, failing and neglecting to institute an action for divorce for which he was retained, converting an $8,000 trust fund to his own use and converting a $1,000 escrow fund to his own use. Respondent has admitted all of these charges and, accordingly, the Referee’s report is confirmed.
Respondent is guilty of serious professional misconduct. A proper regard for the protection of the public would indicate that he should be suspended from the practice of law for a period of three years and until further order of this court. (Matter of Rosenbluth, 35 AD2d 46.) This disposition has been arrived at on the assumption that respondent will complete Ms payments so as to effect complete restitution.
Kupferman, J. P., Birns, Capozzoli, Nunez and Markewich, JJ., concur.
*337Respondent suspended from practice as an attorney and counselor at law in the State of New York for a period of three years, effective April 18, 1977.